Ms. Frances E. Scroggins, P.A. Attorney at Law 930 Wingate, Suite C-1 Conway, Arkansas 72034
Dear Ms. Scroggins:
I am writing in response to your request for an opinion, presumably under the provisions of A.C.A. § 25-19-105(c)(3)(B) (Repl. 2002), on whether a list of records you have requested from the Conway Human Resources Director and the Conway Chief of Police "can not be released" under the Arkansas Freedom of Information Act ("FOIA"). You have enclosed with your request two letters from you, one to the Police Chief and one to the Human Resources Director, requesting a list of records from each official.
RESPONSE
My authority under A.C.A. § 25-19-105(c)(3)(B) (Repl. 2002) to issue legal opinions to a requester, custodian or subject of records under the FOIA is limited to requests for personnel or evaluation records. See
A.C.A. § 25-19-105(c)(3)(A) and (c)(3)(B)(i). Although I cannot determine the issue conclusively without more information, it appears that only Items 2, 3 and 5 of your request to the Human Resources Director meet this definition and that perhaps only Items 1 and 2 of the records you have requested from the Chief of Police meet this definition. I am without authority to issue an opinion on any records under A.C.A. §25-19-105 other than personnel or evaluation records.1
In addition, with respect to Items 2, 3 and 5 of your request to the Human Resources Director and Items 1 and 2 of your request to the Chief of Police, I have no information as to what decision the custodian of the records has made with respect to the release of these records. My statutory duty under A.C.A. § 25-19-105(c)(3)(B)(i) is to determine "whether the [custodian's] decision is consistent with [the FOIA]." I am thus unable to perform my statutory duty with regard to your request for these documents.
I have enclosed for your review, however, copies of two previously issued Attorney General's opinions that I believe address your questions with regard to Items 2, 3 and 5 of your request to the Human Resources Director. See Ops. Att'y. Gen. 2000-122 (on public access to police training records and personnel records) and 2001-080 (on public access to military discharge "Form DD 214s). In addition, I have enclosed for your review my Opinion 2002-204, issued this date to Police Chief Randall Aragon, concerning Items 1 and 2 of your request to him.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh
1 Although I am generally empowered to issue formal legal opinions on a great variety of subjects under A.C.A. § 25-16-706, including opinions concerning the Freedom of Information Act, that authority encompasses issuing opinions only to certain enumerated officials.